Citation Nr: 0902849	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  04-36 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel
INTRODUCTION

The veteran had active military service from April 1969 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The veteran appeared and testified at a Travel Board hearing 
held before the undersigned Veterans Law Judge in September 
2007.


FINDINGS OF FACT

1.  Chronic hearing loss was not present during service, was 
not manifest within a year after separation from service, and 
the preponderance of the evidence shows that the current 
hearing loss did not develop as a result of any incident 
during service, to include exposure to noise.  

2.  Tinnitus was not present during service and did not 
develop as a result of any incident during service, to 
include exposure to noise.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the veteran in 
October 2002, prior to the initial AOJ decision on his claim.  
Additional notice was provided to the veteran in March 2006 
and November 2007.  The Board finds that the notices provided 
fully comply with VA's duty to notify.  Likewise, the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  He was told it 
was his responsibility to support the claims with appropriate 
evidence and has been given the regulations applicable to 
VA's duty to notify and assist.  Indeed, the veteran 
submitted evidence in connection with his claims, which 
indicates he knew of the need to provide VA with information 
and evidence to support his claims.  As for any deficiency in 
timing of any notice, the Board finds that there has been no 
prejudice to the veteran as he was provided with proper 
notice and subsequent adjudication.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing 
of notice may be cured by affording the veteran appropriate 
notice and subsequent adjudication).  Thus the Board finds 
that the purposes behind VA's notice requirement have been 
satisfied, and VA has satisfied its "duty to notify" the 
veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA did not obtain 
a medical examination in relation to these claims for service 
connection because there is no competent evidence that the 
veteran's hearing loss and tinnitus are the result of any 
event, injury or disease in service.  
38 C.F.R. 3.159(c)(4)(i)(C). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established on a presumptive 
basis for sensorineural hearing loss, if it is shown that it 
was manifested to a degree of 10 percent or more within one 
year after final separation from active service. In such 
situations the condition maybe presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 
3.303, 3.304, 3.307 and 3.309(a).  

The veteran contends that he was exposed to noise during 
service as a small arms repairman in the Army.  He claims to 
have been exposed to rifle, machine gun and artillery noise.  
He stated that he was required to test weapons before 
returning them to their unit, and he was not provided with 
hearing protection.  He expressed his opinion that this noise 
exposure caused him to develop hearing loss and tinnitus.  
(See August 2003 and January 2005 statements and September 
2007 testimony.) The Board finds that the veteran's account 
of exposure to noise in service is credible.  

Hearing Loss

The veteran's service records do not contain any references 
to hearing loss.  On separation examination in January 1972 
the veteran's hearing was found to be within normal limits on 
audiometric testing.

There is no medical evidence of hearing loss within a year 
after separation from service.  The earliest evidence of 
hearing loss is from many years after service.  A March 2003 
VA treatment note indicates the veteran's hearing was grossly 
intact.  Hearing loss was not shown until January 2004 when 
the veteran underwent audiometric testing prior to being seen 
by the VA ENT Clinic for complaints of tinnitus.  He was 
found to have mild to moderately-severe sensorineural hearing 
loss bilaterally.  Subsequent VA treatment notes show 
continued treatment for hearing loss.  The VA treatment 
records, however, contain no medical opinion indicating the 
etiology of the veteran's bilateral hearing loss, including 
whether it is related to service.  

There is no opinion of record except the veteran's, relating 
his current bilateral hearing loss with his military service.  
As a lay person, however, he is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions because such matters require medical 
expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because 
the veteran is not professionally qualified to offer a 
diagnosis or suggest a possible medical etiology, his 
statements are afforded little weight as to whether a nexus 
exists between his current bilateral hearing loss and any 
noise exposure during service.

Furthermore, the Board concludes that contemporaneous medical 
records, such as the service records that are silent for 
complaints of hearing loss and show normal results on 
testing, have significantly higher probative value than 
testimony presented many years later in support of a claim 
for monetary benefits.  

The preponderance of the evidence is against the veteran's 
claim because the evidence shows that hearing loss was not 
present during service, was not manifest within a year after 
separation from service, and has not been attributed to any 
event or injury during service by competent medical evidence.  
Accordingly, the Board concludes that hearing loss was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  The preponderance of the 
evidence being against the veteran's claim, the benefit of 
the doubt doctrine is not applicable.  Consequently the 
veteran's claim must be denied.

Tinnitus

The veteran's service medical records are negative for any 
references to tinnitus.  On separation from service in 
January 1972, the ears were found to be normal, and there was 
no mention of tinnitus.  

The first evidence of tinnitus is not until many years after 
separation from service.  A March 2003 VA treatment note 
indicates the veteran complained of ringing in his ears off 
and on for 12 weeks.  In a July 2003 telephone triage note, 
the veteran complained of ringing in his ears off and on for 
seven months.  At an ENT Clinic consult in October 2003, the 
veteran complained of tinnitus since 1997.  Subsequent VA 
treatment notes show continued treatment for complaints of 
tinnitus.  The VA treatment records, however, contain no 
medical opinion indicating the etiology of the veteran's 
tinnitus, including whether it is related to service.  

There is no opinion of record, except for the veteran's, 
relating his current tinnitus with his military service.  As 
a lay person, however, he is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions because such matters require medical 
expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
Because the veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology, his 
statements are afforded little weight as to whether a nexus 
exists between his current tinnitus and any noise exposure 
during service.  The Board further finds that the veteran's  
account of having tinnitus related to noise exposure in 
service is contradicted by the more probative contemporaneous 
service medical records, which reflect that he never reported 
any  complaints of tinnitus, and VA treatment records, which 
show that he complained of having tinnitus no earlier than 
1997.  

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim because the evidence 
shows that tinnitus was not present during service, and has 
not been attributed to any event or injury during service by 
competent medical evidence.  

Accordingly, the Board concludes that tinnitus was not 
incurred in or aggravated by service.  The preponderance of 
the evidence being against the veteran's claim, the benefit 
of the doubt doctrine is not applicable.  Consequently the 
veteran's claim must be denied.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied

Entitlement to service connection for tinnitus is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


